11-3891
    Lin v. Holder
                                                                                  BIA
                                                                          A094 923 470
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 10th day of July, two thousand thirteen.

    PRESENT:
                    JOSÉ A. CABRANES,
                    BARRINGTON D. PARKER,
                    SUSAN L. CARNEY,
                         Circuit Judges.


    GUANG LIN, AKA GUANG REN LIN,
             Petitioner,

                    v.                                     11-3891
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:               Richard Tarzia, Belle Mead, N.J.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Richard M. Evans,
                                  Assistant Director; Andrew Oliveira,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Guang Lin, a native and citizen of China,

seeks review of an August 30, 2011 decision of the BIA

denying his motion to reopen his removal proceedings.        In re

Guang Lin, No. A094 923 470 (B.I.A. Aug. 30, 2011).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006) (per curiam).   The agency may properly deny a

motion to reopen where the movant fails to establish a prima

facie case for the underlying substantive relief sought.

See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

    In his motion filed with the BIA, Lin timely sought

reopening on the basis of his alleged practice of Falun Gong

in the United States.   However, the BIA reasonably

determined that Lin failed to demonstrate his prima facie

eligibility for asylum, withholding of removal, and

Convention Against Torture relief because he failed to


                               2
sufficiently support or otherwise corroborate his assertion

that he is in fact a practitioner of Falun Gong.   See Jian

Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008)

(recognizing that an alien’s “ability to secure reopening

depends on a demonstration of prima facie eligibility for

[relief], which means she must show a ‘realistic chance’

that she will be able to obtain such relief”) (citations

omitted); see also See Qin Wen Zheng v. Gonzales, 500 F.3d
143, 147-48 (2d Cir. 2007) (holding that the BIA did not

abuse its discretion in declining to credit documents

submitted with a motion to reopen where alien had been found

not credible in the underlying asylum hearing).

    Moreover, because Lin did not contest the BIA’s finding

that he failed to establish his status as a practitioner of

Falun Gong in his brief to this Court, he has waived any

challenge to this dispositive determination.   See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005) (providing that issues not sufficiently argued in

briefs are considered waived and normally will not be

addressed on appeal).

    In light of the foregoing, we decline to reach Lin’s

challenges to the BIA’s finding that he failed to show that


                             3
authorities in China are or would likely become aware of his

alleged Falun Gong activities in the United States.   See INS

v. Bagamasbad, 429 U.S. 24, 25 (1976) (“[a]s a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach”).   Lin’s motion to supplement the record to

include background materials allegedly omitted from the

record in the agency proceedings, which do not corroborate

or otherwise relate to his practice of Falun Gong in the

United States, is DENIED as moot.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4